Form clsnodsc − ntcclsnodis

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 15−32287−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Alma R. Garcia
   aka Alma Arroyo
   217 S. Liberty Street
   Hammonton, NJ 08037
Social Security No.:
   xxx−xx−7294
Employer's Tax I.D. No.:


                              NOTICE OF DEFICIENCY CONCERNING DISCHARGE

     You are hereby notified that the above−named case will be closed without entry of discharge on or after
February 8, 2021 for the reason(s) indicated below.

       Debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

       Joint debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

       Debtor has not filed a Certification in Support of Discharge certifying that all domestic support obligations
       due have been paid.

       Joint debtor has not filed a Certification in Support of Discharge certifying that all domestic support
       obligations due have been paid.



The court must receive the above noted document(s) prior to case closing in order to enter a discharge. If the case is
closed without entry of the discharge the debtor must file a Motion To Reopen to allow for the filing of same and pay
the applicable filing fee.




Dated: January 7, 2021
JAN: lgr

                                                                     Jeanne Naughton
                                                                     Clerk
